IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30542
                          Summary Calendar



HURSEN PATIN,

                                          Plaintiff-Appellant,

versus

PAUL CONNICK, Jefferson Parish
District Attorney’s Office;
JOHN M. MAMOULIDES, State Official
at Jefferson Parish, Office of
the District Attorney,

                                          Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 97-CV-618-A
                         - - - - - - - - - -
                           February 4, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Hursen Patin, Louisiana prisoner # 265731, appeals the

dismissal of his civil rights complaint as frivolous and/or for

failure to state a claim.   Patin contends that the district court

erred in dismissing his due process, equal protection, and

denial-of-access-to-courts claims arising from the defendants’

refusal to provide to him, free of charge, public records

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30542
                               -2-

pertaining to his state criminal conviction.   We have reviewed

the record and Patin’s brief and AFFIRM the district court’s

dismissal of Patin’s claims for essentially the reasons set forth

by the magistrate judge and adopted by the district court.     See

Patin v. Connick, No. 97-0618 (E.D. La. May 13, 1997).

     AFFIRMED.